IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN THE MATTER OF: RESUMPTION OF              : No. 192 MM 2018
USE OF INDICTING GRAND JURIES IN             :
LEHIGH COUNTY                                :
                                             :
                                             :
PETITION OF: HON. MARIA L. DANTOS,           :
LEHIGH COUNTY COURT OF COMMON                :
PLEAS JUDGE                                  :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2019, the Application to Seal and the Petition

to Resume Use of Indicting Grand Jury are GRANTED.